Citation Nr: 1709321	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Since the medical record reflects multiple psychiatric diagnoses, including PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder, the claim on appeal has been recharacterized as new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms, and the other information of record).

The issues of entitlement to service connection for an acquired psychiatric disorder and application to reopen the claim for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied entitlement to service connection for PTSD with anxiety and depression.

2.  New evidence received since the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder.  

CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied the claim of service connection for PTSD with anxiety and depression, became final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence received since the June 2006 rating decision is new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, because the Board is granting the benefit sought on appeal, the VA's duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

II.  Merits of the Claim

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO denied the Veteran's original claim for service connection for PTSD with anxiety and depression in October 2005.  In pertinent part, the RO denied the Veteran's claim based on a finding that the evidence failed to show a confirmed diagnosis of PTSD with anxiety and depression and a link or credible supporting evidence of any in-service stressor which would permit a finding of service connection.  As the Veteran never initiated an appeal of the October 2005 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.

In a June 2006 rating decision, the RO reopened, but continued to deny, the Veteran's claim for service connection for PTSD with anxiety and depression based on a finding that the current evidence of record failed to establish a current diagnosis or that the condition was incurred in or aggravated by military service.  At the time of this last rating decision denying the Veteran's claim, the evidence, in pertinent part, consisted of the Veteran's service treatment records and service personnel records.  The Veteran was notified of this decision and did not initiate an appeal.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for PTSD with anxiety and depression in December 2010.  Additional evidence added to the claims file since the June 2006 rating decision include lay statements from the Veteran and medical records from the Denver VA Medical Center.  Of significant note, the Veteran has provided stressor statements and VA treatment records show a diagnosis of PTSD.  See the Veteran's May 2012 statement and the Veteran's February 2017 statement.  As the Veteran's claim was previously denied, in part, due to no current diagnosis for his claimed disability and lack of an in-service stressor, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in June 2006, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder and to reopen a previously denied claim for service connection for low back strain.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
With respect to each of the claims on appeal, a remand is necessary to attempt to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  Based on treatment records from August 2013 to July 2015, it appears the Veteran had applied for Social Security disability benefits, had been denied, and appealed the decision.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A (b)(1); 38 C.F.R. § 3.159 (c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Because the record indicates that the Veteran had applied for Social Security disability benefits for an unspecified disability or disabilities, there may be outstanding federal records that are relevant to the Veteran's service connection claim for PTSD with anxiety and depression and/or his application to reopen his service connection claim for low back strain.  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.

Additionally, while on remand, the AOJ should attempt to verify statements made by the Veteran in regard to his claimed in-service stressor.  In May 2012, the Veteran asserted that his PTSD was due to witnessing a soldier attempted suicide.  In October 2012, the AOJ issued a formal finding of a lack of information required to verify the stressor associated with the Veteran's claim for service connection for PTSD with anxiety and depression.  It was determined that the information provided by the Veteran was insufficient to send to the Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Veteran had been sent a follow-up letter asking for additional information, such as the name of the soldier, his unit, and the two-month timeframe of the event, however, the Veteran failed to respond to this inquiry.  The Veteran issued another statement in February 2017, stating he had witnessed a soldier commit suicide while he was on active duty.  The Veteran further described the effects this event had on his life.  The record does not indicate that there has been any attempt to verify the additional information the Veteran has provided in regard to his claimed in-service stressor.  Therefore, on remand, the AOJ should again request stressor information from the Veteran, and undertake any additional development sufficient to verify any stressors identified by the Veteran, if warranted.  If a stressor is verified, the Veteran should be afforded a VA examination to determine the link, if any, between the verified stressor and his current PTSD with anxiety and depression condition.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his PTSD with anxiety and depression and his low back strain.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.

3.  Send a letter to the Veteran requesting that he provide additional information regarding his claimed stressors in service.  The letter should include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, to be completed and returned by the Veteran.

4.  Upon receipt of any stressor information provided by the Veteran, undertake the necessary development to verify the claimed stressors.

5.  After all available records have been associated with the electronic claims file, schedule the Veteran for a psychiatric examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder, that had its onset or was aggravated during active service.  The electronic claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has PTSD, anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD anxiety disorder, affective disorder, depression, bipolar disorder, and adjustment disorder and his application to reopen his claim for service connection for low back strain.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


